DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in parent Application 15/413,476 has been reviewed.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelhard (US 3,861,319) in view of Japanese reference (JP 2014-66571).
Gelhard discloses a transportation system having features similar to that recited in the instant claims, including tubes 10, 11 having interior channels for accommodating vehicles therein, support columns at 20, 21, and tension supports 63-67 between the support columns and arranged to couple the tubes to the ground at 60 and exert tension forces. The structure of Gelhard does not include a motion sensor as required by instant independent claims 1 and 15.
	The JP reference discloses a transportation system including at least one ground motion sensor to the ground proximate to the transportation system (Figs. 1-2).
	In view of the JP reference, it would have been obvious to one of ordinary skill in the art to further include at least one ground motion sensor system, similar to that taught in the JP reference, at a ground area approximate to the transportation system of 
	Regarding instant claim 3, consider the structure of Gelhard, wherein support columns at 20, 21 and tension supports 63-67 are arranged as claimed. 
Regarding instant claim 4, the tension support at 65 of Gelhard is a rope, which is obviously lighter and smaller than the columns at 20, 21.
Regarding instant claim 16, the tension forces provided by the tension supports in the structure of Gelhard are considered to also reduce potential tube deflections.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 above and further in view of Milligan (US 5,653,175).
	Regarding instant claims 5-6, consider the tubular transportation system of Milligan (e.g. see the abstract of Milligan) that includes vacuum and magnetic levitation features similar to that recited in the instant claims. In view of Milligan, it would have been obvious to one of ordinary skill in the art to modify the system of Gelhard, as modified, to include vacuum and magnetic levitation features, similar to that taught by Milligan, to achieve expected advantages thereof, such as smoother travel and reduced drag at high speed.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above and further in view of Grant (US 3,738,112).
Regarding instant claim 7, the use of a tensioning actuator, such as a turn buckle, is known. Consider for example, the turnbuckle 48 shown in Fig. 9 of Grant. It would have been obvious to one of ordinary skill in the art to include a tensioning actuator, such as a known turnbuckle similar to that of Grant, in the structure of Gelhard for setting suitable tension to the tensioning member.
Regarding instant claim 9, in the structure of Gelhard, the adjustable tension supports are also considered to help in keeping the tube straight. As to the condition of the tube being cambered before installation, it is not considered to be patentably significant over a prior art structure that has the structural features of the instant claimed invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 above and further in view of Miettinen (US 8,214,957).
Regarding instant claims 10-12 consider the tube construction of Miettinen configured with inner and outer tubes 1, 2 separated by a space and a plurality of smaller tubes, such as tubes 3-5, 11, that are also readable as sealed compartments and stiffeners between the inner and outer tubes. It would have been obvious to one of ordinary skill in the art to construct the tubes of Gelhard, in a manner similar to that taught by Miettinen, to facilitate transferring various fluid mediums through the system.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 12 above and further in view of Kumar KN (US 2018/0058907).
. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 23 of U.S. Patent No. 10,266,184. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the features recited in application claims 18 and 20.
Claims 1-2 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 18 of U.S. Patent No. 10,266,184. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the features recited in application claims 1-2, 15, and 17. As to application claim 16, the tension force provided by the tension support in the structure of the patent claim is considered to also reduce of tube deflection.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No.10, 266,184 in view of Milligan (US 5,653,175). 
It is noted that patent claim 15 does not describe the feature recited in application claim 19. In this regard, consider the tubular transportation system of Milligan (e.g. see the abstract of Milligan) that includes vacuum and magnetic levitation features similar to that recited in the application claim. In view of Milligan, it would have been obvious to one of ordinary skill in the art to modify the system of the patent claim to include vacuum and magnetic levitation features, similar to that taught by Milligan, to achieve expected advantages thereof, such as providing smoother travels with reduced drags at high speeds.
Claims 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-8 and 10-15 of U.S. Patent No.10, 266,184 in view of Japanese reference (JP 2014-66571).
The patent claims do not include at least one motion sensor secured to the ground approximate to at least one tension support to detect motion of the ground.
	The JP reference discloses a transportation system including at least one ground motion sensor to the ground proximate to the transportation system (Figs. 1-2).
	In view of the JP reference, it would have been obvious to one of ordinary skill in the art to further include at least one ground motion sensor system, similar to that taught in the JP reference, at a ground area approximate to the transportation system of each of the patent claims to perform expected functions and achieve expected advantages thereof, such as to facilitate accurate identifications of different types of vibrations for .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Capron (US 2013/0266380) discloses a tube system including tension supports (Fig. 52), Wang (US 2016/0103036) discloses system for detecting leaks in a chamber between inner and outer members (Fig. 1), and Nagrodsky (US 2016/0334543) discloses a ground movement sensing system (Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/Primary Examiner, Art Unit 3617